Citation Nr: 1711658	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  09-49 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with nervous disorder prior to December 9, 2010.

2. Entitlement to a rating in excess of 50 percent for PTSD with nervous disorder from December 9, 2010.

3. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1965 to October 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA), which granted service connection for PTSD and assigned a 30 percent disability rating, effective February 21, 2008.  The Veteran filed a timely appeal to the assigned rating.

In a February 2012 rating decision, the RO increased the Veteran's initial rating to 50 percent disabling, effective December 9, 2010, thus creating a staged rating as indicated on the title page.  As this is not the maximum rating, the issue remains on appeal as part of the appeal of the initial rating assigned in connection with the grant of service connection.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (a veteran is presumed to be seeking the maximum possible rating unless he indicates otherwise). 

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).


FINDING OF FACT

From February 21, 2008, the date of the Veteran's claim for service connection, the symptoms and overall impairment caused by the Veteran's PTSD more nearly approximate occupational and social impairment with deficiencies in most areas, but do not approximate total occupational and social impairment.



CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, from February 21, 2008, to December 9, 2010, the criteria for an initial disability rating of 70 percent, but not higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2016).

2.  With reasonable doubt resolved in favor of the Veteran, from December 9, 2010, the criteria for a rating of 70 percent, but not higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.130, DC 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014 and Supp. 2015), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. 

In this case, VA provided adequate notifications about the information and evidence necessary to substantiate the claims in a February 2008 letter.  As noted above, the claim for a higher initial rating for PTSD arises from the Veteran's disagreement with the initial rating assigned in connection with the grant of service connection for this disability.  Where, as here, an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).

VA's duty to assist the Veteran in the development of his claims includes assisting him in the procurement of service treatment records (STRs) and pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO appropriately assisted the Veteran in obtaining indicated treatment and evaluation records, including VA medical records. 

VA provided adequate medical examinations and opinions for the Veteran's claims adjudicated herein.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In August 2008, June 2010, October 2011, and October 2012, the Veteran was afforded VA examinations for his psychiatric disorder.  As indicated by the discussion below, these examination reports include responsive medical opinions and clinical findings and are therefore adequate to decide the claim.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Accordingly, the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) are satisfied.

II. Analysis

Disability evaluations are determined by the application of rating criteria set forth in the VA Schedule for Rating Disabilities (38 C.F.R. Part 4) based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder, VA will also consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran is currently rated as 30 percent disabling prior to December 9, 2010, and as 50 percent disabling thereafter for PTSD under 38 C.F.R. § 4.130, DC 9411. 

Under the General Rating Formula, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411.

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances ( including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  On the other hand, if the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004); Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002). 

The Board has considered the GAF scores assigned during the claim period.  The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DSM-IV at 32).  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Further, GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and has some meaningful interpersonal relationships. 

The GAF score assigned in a case, however, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue.  Rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

In a February 2008 statement, the Veteran reported that since the Gulf and Iraq Wars, he started to have nightmares and patrol his backyard again.  He stated that he woke his wife at night with his yelling and groaning, and that he had difficulty concentrating.

An August 2008 VA examination report documents that the Veteran was previously married and reunited with his current wife in 1988 and they married in 1996.  He stated that his wife's son from a prior marriage was shot and killed in 1994, and that they had a son together.  The Veteran explained that his wife was disabled, and that he was her caretaker and was in charge of most of the cooking, cleaning, and shopping.  He explained that his son lived nearby and helped with transportation since the Veteran was no longer able to drive.  The Veteran stated that he managed his own self-care and daily needs, but that his son helped with some of the finances.  He reported je was unemployed since 2006, and denied having any friends stating that he had kept his relationships at work at a supervisory level.  He also denied any hobbies, stating that most of his time was spent caring for his wife.  

The examiner noted that the Veteran was casually dressed and had good personal hygiene, that he was alert and cooperative, and that he had good eye contact.  He was oriented to time, place, and person; his psychomotor activity was within normal limits; his speech was clear and of normal volume and articulation; his affect was constrained but varied with the content of his speech; and he showed no obvious signs of irritation.  Further, his thought process was goal oriented, his judgment and insight appeared congruent with his intellectual capacity, and he had no signs of delusional or paranoid belief systems.  He complained of feeling depressed, tired, having reduced concentration, low daytime energy, feeling worthless, and having thoughts of suicide.  Specifically, he related that a couple years ago he was seriously considering suicide, but he thought of his wife and son and decided he did not want to abandon them.  He denied any current plan or intent for harm.  The Veteran also complained of memory problems, which the examiner noted appeared to be most likely related to depression, although there was a possibility of issues in recall and naming due to his 2006 stroke.  He was assigned a score of GAF 55 because of the low moderate number, frequency, and intensity of symptoms associated with minimal reduction or social, vocational, and mental functioning.

September 2008 VA treatment records document that the Veteran was a retired machinist supervisor with significant health problems.  The Veteran endorsed symptoms of intrusive thoughts, nightmares, distress while watching the news about Iraq, mild physiologic symptoms, avoidance of people and places connected with Vietnam, sleep disturbance, and irritability with wife.  His appetite was poor and he lost 30 pounds in six months.  He reported that he tended to isolate himself and no longer enjoyed activities such as woodworking and playing the piano.  The Veteran reported that since his stroke in 2006, he had trouble concentrating and learning new things.  He also admitted to some feelings of worthlessness and occasional suicidal thoughts, but stated that he "put those away because [he had] to take care of [his] disabled wife."  The physician noted that he was slightly unkempt, and had an unsteady gait and dysarthic speech.  There was no evidence of psychotic thought, but he continued to have mild memory impairment as a residual of his 2006 stroke.  His reasoning and judgment remained intact, he was alert and oriented to time and place, he had passive suicidal ideation without plans or intent, no homicidal ideation, and no hallucinations or delusions. 

Records in November 2008 reflect that the Veteran was alert, casually dressed, and groomed with some noticeable odor.  The physician noted that his speech was slow and halting but normalized briefly with increased affect.  His mood was anxious, his affect irritable, he was oriented, and his reasoning and judgment were intact.  The Veteran reported that he had poor sleep and experienced nightmares three times per week.  He endorsed worsening depression, increased guilt, that he "did very little for himself," and that the only person he saw was his son.

A December 2008 statement from the Veteran's previous employer indicated that the Veteran refused to discuss his Vietnam experience, left the building for fresh air and would usually be found pacing or just standing outdoors, got angry and bitter about the Government, and was urged to seek help for his violent anger and outbursts.  He was an extreme workaholic that would work seven day per week and only missed work for emergencies.  He also appeared to dislike or be afraid of loud noises, became agitated and angry with employees who failed to warn him of upcoming noise, and was counseled numerous times on his lack of personal hygiene.  The employer related that the Veteran was once attacked and robbed in 2002, and that he sustained a broken shoulder from fighting his assailant, but that he said he never feared for his life.  

VA treatment records in January 2009 document that the Veteran was alert, casually dressed, and somewhat carelessly groomed.  His speech varied between halting and more fluent as a result of his 2006 stroke.  He was displaying slightly more range than in the past, but his mood remained anxious.  He did not have any delusions, his short-term memory appeared to be mildly impaired, and his reasoning and judgement were intact.

In January 2009, the Veteran submitted statements from his wife and son.  His son reported that he and the Veteran did not talk a lot and that he did not seem to be able to "get close" to the Veteran.  He stated that the Veteran was not afraid of anything or anyone, and once tried to get a police officer to "swing" at him.  The son explained that he helped with picking up prescriptions, grocery shopping, and preparing meals the Veteran could heat up later.  He reported that the Veteran did not seem to be able to focus and made a lot of mistakes, such as forgetting that the burners or the oven were turned on.  He also noted that the Veteran spent a lot of time alone.  His wife reported that she suspected that the Veteran was not eating right, and that he only showered and shaved when he went to VA for his group meetings once a week.  She reported that he did not have any motivation, and had tried to antagonize the police on at least one occasion.  She related that he got up in the early morning hours to patrol the backyard, disliked loud noises, and spent a lot of time alone in his room crying.  She also stated that he could not stand crowds and hated going to shows, the mall, grocery shopping, or eating out.  He also went to his room if someone came to visit.  Further, she reported that he would wait for a bus that was not crowded, and would often have to leave for an appointment three to four hours early, or arrived home three to four hours late.

VA treatment records in 2009 indicate that the Veteran continued to be somewhat irritable, although he showed some improvement.  He continued to avoid people and crowds.  His speech improved, but his concentration and memory remained somewhat impaired as a result of his 2006 stroke.  On several occasions the physicians noted that Veteran had "only fair grooming" or was eccentrically dressed and groomed, but he was otherwise alert, oriented, and cooperative.  His mood remained anxious, and his reasoning and judgment were intact.  The Veteran reported rare suicidal thoughts that he "simply ignored or pushed them out of his mind," and denied any homicidal ideation.  He shared that he enjoyed writing poetry, and talked about his trip to the Ohio veterans' home, which he enjoyed.  The physicians also noted that he had a good relationship with his son and wife.  He was assigned GAF score of 50 and 55.

A June 2010 VA examination report reflects that the Veteran's PTSD symptoms were mild to moderate with depression.  The examiner found that there did not appear to have been a worsening of the Veteran's anxiety and depression, and that his increased marital distress was likely due to the burden of having to care for his wife.  The examiner noted that the Veteran appeared to be suffering from depression and social isolation that was exacerbated by his wife's disability.  The Veteran was the primary caretaker and did most of the cooking, cleaning, and shopping.  He reported that he did not have any friends because he had kept his work relationships on a supervisory level, and stated that he did not have any hobbies.  During his examination, the Veteran was alert and oriented, casually dressed, and appropriately groomed.  His affect was restricted, his mood moderately depressed, and he became tearful when discussing his experience in Vietnam.  His thought process was logical and well-organized, there was no sign of cognitive impairment, and his speech was halting at times.  He stated that he had thoughts of suicide four or five times per month, but that he had no current plan or intention at the moment.  He denied any auditory or visual hallucinations or delusions, and he had no history of violence except for in 2001 when he fought back against a robber and injured his shoulder.

A November 2011 Disability Benefits Questionnaire (DBQ) report indicates that there had been no changes to the Veteran social, family, or occupational history since the last VA examination.  The examiner noted that the Veteran remained retired due to his stroke, as opposed to his PTSD, which had contributed to his irritability and anger.  The examiner also noted that the Veteran had some confusion and memory problems since his stroke, and that the PTSD did not affect those areas.  During his examination, the Veteran displayed symptoms of suspiciousness, chronic sleep impairment, and disturbance of mood.  The examiner found that the Veteran had occupational and social impairment with reduced reliability and productivity.

An October 2012 VA examination report documents that the Veteran's symptom severity did not appear to have categorically changed since his last VA examination in 2010.  He continued to report moderate PTSD symptoms that moderately impacted his functioning.  The Veteran reported that he stayed at home and watched movies, did not get out much because of his wife's physical disabilities, and that he enjoyed going to the store because he got to go out and walk.  During his examination, the Veteran endorsed symptoms of depressed mood, anxiety, chronic sleep impairment, mild memory problems, disturbance of motivation and mood, and difficulty establishing and maintaining effective work and social relationships.  The examiner noted that to the extent that the Veteran reported worsening of his PTSD, the in-person examination, available treatment records, and psychological testing indicated no categorical change in severity of symptoms from June 2010.

VA treatment records in October 2014 indicate that the Veteran scored positive for mild depression and PTSD during an initial assessment.  The Veteran denied current suicidal thoughts, although he admitted to having a suicidal plan a "long time ago" when he thought about shooting himself in the head.  The Veteran reported that he attended PTSD group sessions twice a month, and that his current symptoms of depression were due to not being able to see his granddaughter after an August 2014 motor vehicle accident (MVA).  The Veteran stated that after the MVA he became distraught, questioning why he was here.  In regards to his PTSD, the Veteran shared that he could not go into Asian restaurants, was always the last one to exit a store, and stopped to make sure everyone was out before him.  The Veteran explained that as a result, he stayed away from stores and shopping, or went when there was no one around.  He avoided crowds around Christmas because he became "edgy."  The Veteran reported poor sleep and flinging his arms around, which resulted in bruises; that having no hobbies bothered him; and that these symptoms made his daily functioning somewhat difficult because he procrastinated.

In November 2014, records reflect that he was alert, casually dressed, had fair grooming, was cooperative, and had good eye contact.  His speech was normal, his mood stable but a little down, his affect euthymic but with normal range, his thought process linear and logical, and his insight and judgment were fair.  He denied any suicidal and homicidal ideation, delusions, and hallucinations.  The Veteran reported five to six hours of sleep, delayed sleep onset, and nightmares two to three times per week up to ten times per night.  The Veteran stated that he enjoyed playing the piano and writing, that he had a poetry book published, and that he shared poems and proses with his PTSD group members.  He also shared that he used to make small furniture but no longer did that because he lived in an apartment and no longer had the space.  He reported that his energy was "not bad," that concentrating had "been challenging since the stroke," that his appetite was "not bad," and that he did most of the cooking at home.  The physician noted that the Veteran was independent with his activities of daily living and attended a MOVE group since 2013.  He denied current suicidal and homicidal ideation, had a good relationship with his wife and granddaughter, kept in touch via telephone with his siblings, and had many other veteran friends.  

Records in December 2014 document that the Veteran denied feeling depressed, his mood was stable but a little down, and he continued to have problems with staying asleep.  His concentration was fair; his appetite was "all right;" and he denied racing thoughts, panic attacks, problems with anxiety, suicidal or homicidal ideation, delusions, hallucinations, and symptoms of mania or hypomania.  He was alert, casually dressed with fair grooming, and cooperative.  He also had good eye contact, normal speech, normal affect, linear and logical thought process, and fair insight and judgment. 

Records in 2015 reflect that the Veteran's August 2014 MVA and November 2014 broken hip impacted his independence and quality of life.  He explained that he used to cope with stress by writing but could no longer sit down at the computer to type out his thoughts due to the pain.  He also reported that he could no longer cook for his wife or go on walks.  He was alert and oriented, cooperative and reasonable, his speech was normal, his mood was depressed with congruent affect, his thought process and content were normal, and his memory and insight were good.  He denied suicidal ideation, delusions, obsessions, and hallucinations.  His symptoms included depressed mood, tearfulness, poor motivation to take care of his personal hygiene, nightmares three to four times weekly, avoidance of people and conversation about the war, and occasional hypervigilance.  He explained that he avoided Chinese restaurants, did not want to be the first or last person out the door, startled easily, and walked away when he was angry.  He described his relationship with his wife as "not bad," and that he maintained contact with his son.

Records throughout 2016 reflect that the Veteran's poetry book was published and that although he started to receive royalties from the sale of his book, it was not as much as he had hoped it would be.  He also reported that he was worn out from caring for his wife, whose disabilities were worsening.  He shared an instance where a tenant had confronted him about noise that was not due to him, and that he had "blown up" at her.  Further, with his doctor's approval, he stopped taking some of his medication but reported that he had not been sleeping well and continued to have nightmares.  He shared that he had gone on a trip to Kansas to for a reunion and that it had been good "to see all the guys."  He rated his mental health between a three and four out of ten, with ten being the best.  A mental health evaluation in February 2016 indicates that the Veteran's mood was bad and he was more angry since the date of the evaluation was close to traumatic anniversary dates.  He denied current suicidal and homicidal ideation, and reported rare suicidal ideation.  His sleep was impaired, his energy was fair, and his short-term memory was poor.  He denied any panic attacks, and stated that he avoided reminders of Vietnam such as Chinese restaurants and war movies.  His anger had worsened, but he tended to walk away from confrontation, he was on guard, and he startled easily.  He stated that he was working on a new book.  The physician found that he was alert and orientated, had good hygiene, was appropriately dressed, was cooperative, had normal speech, his mood was bad with restricted affect, his thought process was organized, and his insight and judgment were good. 

VA treatment records in February 2017 reflect that the Veteran's mood was not great and that he was not sleeping since he ran out of medication.  He denied any current suicidal and homicidal ideation, but reported that a few weeks ago he had suicidal ideation to overdose with pills.  The physician noted that he had a history of intermittent fleeting suicidal ideation.  He had no psychotic symptoms, denied any panic attacks, and endorsed mild anxiety.  The physician noted that his PTSD symptoms included increased nightmares almost every night, triggered flashbacks, avoiding reminders of Vietnam such as Chinese restaurants and war movies, difficulty expressing emotions, anger outbursts with a history of fights, being on guard, never being the first or the last person out the door, and that he was easily startled.  The Veteran reported that he used to be an active writer but stopped about one month ago.  During his evaluation, he was alert and oriented, and dressed appropriately with good hygiene, depressed speech and mood, and blunted affect.

Upon review of the evidence of record, the Board finds that an initial disability rating of 70 percent, but not higher, for PTSD, is warranted for the entirety of the appeal.  As previously noted, the Veteran has a 30 percent disability rating from February 21, 2008, to December 9, 2010; and a 50 percent disability rating from December 9, 2010.

Prior to December 9, 2010, the evidence shows that the Veteran had recurring suicidal ideation.  Specifically, the Veteran reported that he had suicidal thoughts in 2006, passive suicidal ideation in September 2008, rare suicidal thoughts in 2009, and thoughts of suicide four to five times per month without any plans or intention in 2010.  The record also reflects that the Veteran was slightly unkempt in September 2008, had noticeable odor in November 2008, and was carelessly groomed in January 2009.  Further, the Veteran's last employer stated that the Veteran had been counseled numerous time on his lack of personal hygiene, and his wife reported that the Veteran only showered when he went to the VA for group sessions once a week.  In addition, the Veteran endorsed continuous nightmares and impaired sleep, intrusive thoughts, irritability toward his wife, anger outbursts, and diminished lack of interest in prior hobbies such as playing the piano and woodworking.  The Veteran's wife also explained that he could not stand crowds, retreated to his room whenever they had visitors, and would often wait for an empty bus such that he either had to leave his residence three to four hours early or returned three to four hour late.  She further described the Veteran's pattern of waking up early to patrol the backyard, that he lacked any motivation, that he retreated to his room whenever they had company, and that she could often hear him crying when alone in his room.  

While the Board acknowledges that the Veteran has residual symptoms from a nonservice-connected 2006 stroke, it is unclear the extent to which his short-term memory impairment, his irritability, and his difficulty concentrating are a result of his stroke as opposed to his PTSD.  As such, the Board finds that the benefit of the doubt must be given to the Veteran, and that these symptoms are at least as likely as not due to his service-connected PTSD.  See Howell v. Nicholson, 19 Vet.App. 535, 540 (2006) (Board erred in failing to discuss or assess the separate effects of claimant's service-connected and non-service-connected disabilities and whether, standing alone, his service-connected disabilities warranted an award); Mittleider v. West, 11 Vet.App. 181, 182 (1998) (when effects of service-connected and non-service-connected disabilities cannot be separated, reasonable doubt requires that the signs and symptoms should be attributed to the service-connected disabilities).  Based on the evidence above, the Board finds that from February 21, 2008, to December 9, 2010, the Veteran's exhibited symptoms of such type, severity, and frequency as to more closely approximate a disability rating of 70 percent for his service-connected PTSD.

From December 9, 2010, the evidence shows that the Veteran's PTSD symptoms had remained constant, and that there had been no changes in his social, family, and occupational history.  The Veteran continued to endorse symptoms of depression, anxiety, chronic sleep impairment, mild memory loss, suspiciousness, disturbance of motivation and mood, and difficulty establishing and maintaining effective work and social relationships.  The evidence also reflects that the Veteran continued being unable to frequent Chinese restaurants, that he avoided crowds and stores, and that he was never the first or the last person to enter or exit a place.  He reported that his concentration remained poor, that he had had anger outbursts, and that he continued to have poor motivation to take care of his personal hygiene.  In February 2016, he reported rare suicidal ideation, and in February 2017, he stated that he had had suicidal ideation of overdosing on pills a few weeks prior.  While the evidence also shows that the Veteran enjoyed writing and had published a book in 2016, had some friends, retained good relationships with his wife and son, and denied any panic attacks, in February 2017 the Veteran reported that he had stopped writing, that his mood had worsened, and that he had had an increase in nightmares, triggered flashbacks, and continued to startle easily and be "on guard."  As such, the Board finds that from December 9, 2010, the Veteran's exhibited symptoms of such type, severity, and frequency as to more closely approximate a disability rating of 70 percent for his service-connected PTSD.

The Veteran's symptoms did not at any time, however, more nearly approximate the total occupational and social impairment required for a 100 percent rating.  For the entirety of the appeal period, the Veteran maintained a good relationship with his wife, son, and granddaughter, had some friends, and was the primary caretaker for his disabled wife.  Moreover, he did not exhibit symptoms listed in the criteria for a 100 percent rating such as persistent delusions or hallucinations, disorientation to time and place, or gross impairment in thought processes or communication or their equivalents.

Notably, the assigned GAF scores of 50 and 55 are consistent with a 70 percent rating.  Under the DSM-IV, GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job); and GAF scores ranging from 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning.  As stated above, GAF scores are not dispositive and, rather, must be considered in light of the actual symptoms of the Veteran's disorder.  Here, the Veteran exhibited GAF scores of 50 and 55, during which time he endorsed suicidal ideations, chronic sleep impairment, hypervigilance, depression, suspiciousness, anxiety, and irritability.  The GAF scores are therefore consistent with the other evidence, which, for the reasons above, warrants an initial rating of 70 percent, but no higher.  

As such, an initial disability rating of 70 percent, but not higher, for the entirety of the appeal is warranted.  38 C.F.R. § 4.130, DC 9411.

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the AOJ refer the claim for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2016).  Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms, i.e., marked interference with employment or frequent hospitalization.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.

Here, the Board finds that the Veteran's disability picture is contemplated by the rating schedule.  The Veteran claims to experience isolationism, depression, difficulty in establishing and maintaining effective relationships, and nightmares.  These symptoms are all explicitly considered in the rating schedule.  Moreover, as indicated by the cases cited above, the criteria in the general rating formula for mental disorders include both the symptoms listed as symptoms "such as" those listed, along with the overall impairment caused by these symptoms.  This broad language in the criteria thus contemplates all of the symptoms even though they are not specifically listed.  Thus, the Board finds that at no time has the disorder under consideration been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).

Finally in this regard, in Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extraschedular consideration based on the collective impact of multiple disabilities."  In this case, entitlement to a TDIU is being remanded below, and the Board will not address this further.  Further, the Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate prior to the date when the disabilities rendered the Veteran unemployable.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against a higher rating, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.


ORDER

Entitlement to an initial rating of 70 percent, but not higher, for PTSD with nervous disorder from February 21, 2008, to December 9, 2010, is granted.

Entitlement to a rating of 70 percent, but not higher, for PTSD with nervous disorder from December 9, 2010, is granted.


REMAND

The Veteran has been unemployed during the appeal period, and he contends that he is unable to work due to his service-connected PTSD.  Entitlement to a TDIU was denied in an August 2010 rating decision, and the Veteran did not appeal this determination.  However, if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a TDIU as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one, but is rather a determination for the adjudicator.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  However, medical examiners are responsible for providing a full description of the effects of disability upon a veteran's ordinary activity.  See 38 C.F.R. § 4.10 (2016); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  The Board notes that the Veteran last received a VA examination in October 2012, over four years ago.  The Board finds that, based on its decision above, an opinion should be obtained as to the functional impairment caused by his service-connected PTSD during the period on appeal.  The Veteran should also be sent an application for increased compensation based on unemployability (VA Form 21-8940).

As this claim is being remanded, all outstanding VA treatment records dated since February 2017 should be obtained and associated with the claims file.

Accordingly, the issue of entitlement to a TDIU is REMANDED for the following action:

1.  Send the Veteran an application for increased compensation based on unemployability (VA Form 21-8940) and request that he fill out and return the form.

2.  Obtain any additional medical evidence relevant to the Veteran's claims dated since February 2017.  All records and responses received should be associated with the claims file.

3.  Request an opinion from a VA psychiatrist to address the functional impairment caused by the Veteran's service-connected PTSD from February 21, 2008.  The psychiatrist should comment on the Veteran's ability to function in an occupational environment and describe the functional impairment caused by his PTSD.

The entire claims file, including a copy of this remand, must be available to the examiner, and the examiner should confirm that such records were reviewed.  

Specifically, the psychiatrist should review and consider all relevant VA treatment records, VA examination reports and opinions, and the lay statements from the Veteran and his family and friends.

3.  Then, readjudicate the remaining claim in light of the additional evidence.  If the benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further appellate review.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


